


109 HR 1515 : Jean Lafitte National Historical Park

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		109th CONGRESS
		2d Session
		H. R. 1515
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		AN ACT
		To adjust the boundary of the Barataria
		  Preserve Unit of the Jean Lafitte National Historical Park and Preserve in the
		  State of Louisiana, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jean Lafitte National Historical Park
			 and Preserve Boundary Adjustment Act of 2006.
		2.Jean lafitte
			 national historical park and preserve boundary adjustment
			(a)In
			 GeneralSection 901 of the National Parks and Recreation Act of
			 1978 (16 U.S.C.
			 230) is amended in the second sentence by striking
			 twenty thousand acres generally depicted on the map entitled
			 Barataria Marsh Unit-Jean Lafitte National Historical Park and
			 Preserve numbered 90,000B and dated April 1978, and inserting
			 23,000 acres generally depicted on the map titled Boundary Map,
			 Barataria Preserve Unit, Jean Lafitte National Historical Park and
			 Preserve, numbered 467/80100, and dated August 2002,.
			(b)Acquisition of
			 landSection 902 of the National Parks and Recreation Act of 1978
			 (16 U.S.C.
			 230a) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 (a) Within the and all that follows through the first sentence
			 and inserting the following:
						
							(a)In
				General
								(1)Barataria
				preserve unit
									(A)In
				generalThe Secretary may acquire any land, water, and interests
				in land and water within the boundary of the Barataria Preserve Unit, as
				depicted on the map described in section 901, by donation, purchase with
				donated or appropriated funds, but only with the consent of the owner, transfer
				from any other Federal agency, or exchange.
									(B)Limitations
										(I)Federal
				landAny Federal land acquired in the areas identified on the map
				as the Bayou aux Carpes Addition and CIT Tract
				Addition (the Areas) shall be transferred without
				consideration to the administrative jurisdiction of the National Park
				Service.
										(II)EasementsAny
				Federal land in the Areas that is transferred under clause (I) shall be subject
				to any easements that have been agreed to by the Secretary and the Secretary of
				the Army.
										(III)Private
				interestsAny private land, water, or interests in land and water
				in the Barataria Preserve Unit may be acquired by the Secretary only with the
				consent of the
				owner.
										;
					(B)in the second
			 sentence, by striking The Secretary may also and inserting the
			 following:
						
							(2)French
				quarterThe Secretary
				may
							;
					(C)in the third
			 sentence, by striking Lands, waters, and interests therein and
			 inserting the following:
						
							(3)Acquisition of
				state landLand, water, and interests in land and
				water
							;
				and
					(D)in the fourth
			 sentence, by striking In acquiring and inserting the
			 following:
						
							(4)Acquisition of
				oil and gas rightsIn
				acquiring
							;
					(2)by
			 striking subsections (b) through (f) and inserting the following:
					
						(b)Resource
				ProtectionWith respect to the land, water, and interests in land
				and water of the Barataria Preserve Unit, the Secretary shall preserve and
				protect—
							(1)fresh water
				drainage patterns;
							(2)vegetative
				cover;
							(3)the integrity of
				ecological and biological systems; and
							(4)water and air
				quality.
							;
				and
				(3)by redesignating
			 subsection (g) as subsection (c).
				(c)Hunting,
			 Fishing, and TrappingSection
			 905 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230d) is
			 amended in the first sentence—
				(1)by
			 inserting after Barataria Marsh Unit “, but only as to land,
			 water, or interests in land and water managed by the Secretary”; and
				(2)by striking
			 within the core area and all that follows through he
			 may and inserting the Secretary may.
				(d)AdministrationSection
			 906 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230e) is
			 amended—
				(1)by
			 striking the first sentence; and
				(2)in
			 the second sentence, by striking Pending such establishment and
			 thereafter the and inserting The.
				3.References in
			 law
			(a)In
			 GeneralAny reference in a law (including regulations), map,
			 document, paper, or other record of the United States—
				(1)to the Barataria
			 Marsh Unit shall be considered to be a reference to the Barataria Preserve
			 Unit; or
				(2)to the Jean
			 Lafitte National Historical Park shall be considered to be a reference to the
			 Jean Lafitte National Historical Park and Preserve.
				(b)Conforming
			 AmendmentsTitle IX of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230
			 et seq.) is amended—
				(1)by striking
			 Barataria Marsh Unit each place it appears and inserting
			 Barataria Preserve Unit; and
				(2)by striking
			 Jean Lafitte National Historical Park each place it appears and
			 inserting Jean Lafitte National Historical Park and
			 Preserve.
				
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
